          Case 1:19-cr-00651-LTS Document 355
                                          356 Filed 10/21/20
                                                    10/23/20 Page 1 of 2



                                      LAW OFFICE OF

                            Jacob Barclay Mitchell, ESQ.
                                  225 Broadway, Suite 2815
                                 New York, New York 10007

TELEPHONE: (212) 204-2574                              E-MAIL: jacobbarclaymitchell@gmail.com




October 21, 2020

Honorable Laura Taylor Swain
United States District Judge
Southern District of New York                                MEMO ENDORSED
500 Pearl Street
New York, New York 10007

RE:      United States v. Constantinescu
         19 Cr. 651 (LTS)

Dear Judge Swain,

       I represent Ionela Constantinescu in the above referenced-matter. Ionela has
secured a job as a driver for a transportation company. I write to request permission for
Ms. Constantinescu to travel to New Jersey for work on October 23, 2020 specifically
and generally for any future jobs that require her to do so. In the event Your Honor
approves this modification of conditions, Ms. Constantinescu would notify her pretrial
services officer when she would be traveling to and from New Jersey.

      I communicated with her pretrial services officer, Rena Bolin and with the
government in regards to this request. The government has no objection. Ms. Bolin has
no objection.

Thank you for your consideration.


Respectfully,                               The requested modification is granted. DE#355
                                            resolved.
                                            SO ORDERED.
________/S/___________                      10/21/2020
Jacob Mitchell                              Laura Taylor Swain, USDJ
Ezra Spilke
Counsel for Ionela Constantinescu
Case 1:19-cr-00651-LTS Document 355
                                356 Filed 10/21/20
                                          10/23/20 Page 2 of 2
